Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 1 of 11. PageID #: 3766



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 TARRIFY PROPERTIES, LLC, et al.,                                 :
                                                                  :   Case No. 1:19-cv-2293
            Plaintiffs,                                           :
                                                                  :
 vs.                                                              :   OPINION & ORDER
                                                                  :   [Resolving Docs. 55 & 76]
 CUYAHOGA COUNTY,                                                 :
                                                                  :
            Defendant.                                            :
 ------------------------------------------------------------------
 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         With this order, the Court considers Defendant Cuyahoga County’s motion for

 summary judgment on Plaintiff Tarrify Properties, LLC’s Fifth Amendment Takings claim. For

 the reasons stated below, the Court DENIES Cuyahoga County’s summary judgment motion.

                                            I.       BACKGROUND

         The Court has repeatedly recounted the facts of this case in previous orders 1 and offers

 only a brief factual description here.

         On October 31, 2019, Plaintiff Tarrify sued Defendant Cuyahoga County. With its

 lawsuit, Plaintiff Tarrify claimed that Cuyahoga County violated the Fifth Amendment’s

 Takings Clause by seizing Tarrify’s Cleveland property without compensating Tarrify for any

 value above Tarrify’s $35,000 property tax debt. 2

         Roughly a year before the seizure, in January 2018, the Cuyahoga County Auditor

 had valued the property at $164,700 for property tax purposes. 3 Plaintiff Tarrify says he




 1
   Doc. 51; Doc.77.
 2
   Doc. 1.
 3
   Doc. 55-7 at 20.
Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 2 of 11. PageID #: 3767

 Case No. 1:19-cv-2293
 Gwin, J.

 should receive the difference between the $164,700 value and the $35,000 property tax

 debt.

           At a December 11, 2019 case management conference, the Court set a January 27,

 2020 expert identification deadline for Tarrify. 4 Tarrify did not identify any experts.

           On December 18, 2019, Defendant Cuyahoga County moved to dismiss Plaintiff’s

 complaint, arguing, among other things, that the claim was barred by the Tax Injunction Act

 and res judicata. 5 The Court denied Defendant’s motion as to Plaintiff’s claim. 6

           On July 8, 2020, Plaintiff moved to certify a class of Cuyahoga County residents

 whose property the County has seized to satisfy County property tax debts where those tax

 debts were less than the seized property’s value. 7

           To show that class membership was reasonably ascertainable, Plaintiff proposed to

 use the Cuyahoga County Auditor’s valuation of the potential class members’ property to

 establish that the value of their properties exceeded their tax debts, supporting a plausible

 Takings claim. 8 Cuyahoga County opposed, arguing that property tax valuations were

 inadmissible to demonstrate fair market property value outside tax proceedings. 9

           On July 23, 2020, Defendant moved for summary judgment on Plaintiff’s Takings

 claim, restating its argument that the Cuyahoga County Auditor’s property tax valuations

 were not competent evidence to show fair market property value. 10 The County argued that



 4
   Doc. 27.
 5
   Doc. 29.
 6
   Doc. 51.
 7
   Doc. 50 at 1.
 8
     Id.
 9
     Doc. 52 at 9.
 10
     Doc. 55 at 9.
                                               -2-
Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 3 of 11. PageID #: 3768

 Case No. 1:19-cv-2293
 Gwin, J.

 because Tarrify had relied solely on those tax valuations to support its Takings claim, it had

 not presented sufficient evidence to demonstrate a genuine issue of material fact on the

 property’s fair market value. 11 The County also submitted the expert report of Eric Dettelbach,

 who appraised Tarrify’s seized property at $19,000, 12 considerably less than the $164,700

 valuation that the County used for property tax purposes and less than the County’s $35,000

 tax lien.

            Further, in its summary judgment motion, the County reasserted its already rejected

 Tax Injunction Act and res judicata arguments. 13 The County also argued that Plaintiff Tarrify

 could not show that Cuyahoga County’s routine land seizures were a County custom or

 practice to establish liability under Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). 14

 Finally, the County argued that Tarrify could not bring its Takings claim because its interest

 in the seized property was extinguished when the land was seized. 15

            On September 14, 2020, Tarrify submitted its summary judgment opposition. 16

 Tarrify again argued that the County Auditor’s valuations were admissible. But Tarrify also

 for the first time submitted the expert report of Mark Linné, who appraised Tarrify’s seized

 property at $100,000. 17 Relying on Linné’s appraisal, Tarrify alternatively argued that the

 dueling expert appraisal reports presented a triable material fact issue. 18




 11
      Id.
 12
    Doc. 55-7 at 1.
 13
    Doc. 55 at 20, 31.
 14
    Id. at 29.
 15
    Id. at 26.
 16
    Doc. 61.
 17
    Doc. 61-2 at 3.
 18
    Doc. 61 at 22.
                                                -3-
Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 4 of 11. PageID #: 3769

 Case No. 1:19-cv-2293
 Gwin, J.

          On September 25, 2020, the County replied, arguing that Linné’s report should be

 stricken as untimely. 19

          On December 21, 2020, this Court denied Plaintiffs’ class certification motion,

 finding, as many Courts have, that tax valuations are inadmissible to show fair market

 property value for non-tax purposes. 20

          The Court now turns to Defendant Cuyahoga County’s summary judgment motion.

 The Court also considers the parties’ joint motion to stay case management deadlines. 21

                                     II.          LEGAL STANDARD

          The Court grants summary judgment if the movant demonstrates that there is no

 genuine dispute of material fact and it is entitled to judgment as a matter of law. 22 A genuine

 issue of material fact exists if a reasonable jury could return a verdict for the non-moving

 party. 23 The Court views the evidence, and draws all reasonable inferences, in the light most

 favorable to the non-moving party. 24

                                           III.     DISCUSSION

          Defendant Cuyahoga County raises several threshold issues, including the

 applicability of the Tax Injunction Act and res judicata, Plaintiff Tarrify’s lack of property

 interest in the surplus value of its seized property, and insufficient evidence to demonstrate

 the County’s Monell liability. Defendant also alternatively argues that Tarrify should not be

 allowed to rely on Linné’s expert appraisal report because it was filed in response to


 19
    Doc. 67 at 20.
 20
    Doc. 77.
 21
    Doc. 76.
 22
    Fed. R. Civ. P. 56(a).
 23
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
 24
      Rhinehart v. Scutt, 894 F.3d 721, 735 (6th Cir. 2018).
                                                    -4-
Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 5 of 11. PageID #: 3770

 Case No. 1:19-cv-2293
 Gwin, J.

 Defendant’s summary judgment motion months after the expert identification deadline. The

 Court takes each of these arguments in turn.

          A. Tax Injunction Act

          First, the County argues that the Tax Injunction Act deprives this Court of subject

 matter jurisdiction. The Tax Injunction Act provides: “The district courts shall not enjoin,

 suspend or restrain the assessment, levy or collection of any tax under State law where a

 plain, speedy and efficient remedy may be had in the courts of such State.” 25 The County

 argues that Tarrify’s Takings claim violates the Tax Injunction Act by challenging the County’s

 ability to collect tax revenues consistent with Ohio law.

          But the County’s reading of the Tax Injunction Act is far too broad, and the Sixth

 Circuit recently rejected a very similar argument in Freed v. Thomas. 26           The plaintiff

 landowner in Freed, like Plaintiff here, sued to recover the excess value of property seized

 to satisfy county property taxes. 27 The defendant county argued that the suit was barred by

 the Tax Injunction Act. 28

          The Sixth Circuit ruled for the plaintiff landowner, finding that while the county had

 a right shielded from federal review to collect the taxes due on the plaintiff’s land, the excess

 property value that it retained after seizure was not legitimate tax revenue and thus was not

 protected by the Tax Injunction Act. 29 The court accordingly allowed plaintiff’s excess value




 25
      28 U.S.C. § 1341.
 26
      Freed v. Thomas, 976 F.3d 729, 735 (6th Cir. 2020).
 27
    Id.
 28
    Id.
 29
    Id.
                                                -5-
Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 6 of 11. PageID #: 3771

 Case No. 1:19-cv-2293
 Gwin, J.

 Takings claim to proceed. 30 For the same reason, the Tax Injunction Act does not deprive

 this Court of subject matter jurisdiction over Tarrify’s claim.

           B. Res Judicata

           Next, Cuyahoga County argues that res judicata bars Tarrify’s claim. The Court again

 declines to apply res judicata against Tarrify on manifest injustice grounds for the reasons

 stated in its July 17, 2020 order denying the County’s motion to dismiss Tarrify’s Takings

 claim. 31

           C. Tarrify’s Ownership Interest in the Seized Property

           Third, the County argues that Tarrify’s ownership interest in its property was

 extinguished under Ohio law when the County seized its land, meaning that Tarrify has no

 right to pursue a Takings claim against the County.

           But allowing state law to extinguish Tarrify’s claim in this way would read the Takings

 Clause out of the Constitution.        The government seizing a plaintiff’s ownership and

 possessory interest in land and refusing to return any surplus land value is perhaps the most

 vivid example of a Taking without just compensation. And, in fact, the Supreme Court has

 held that: “To withhold the surplus [value] from [a land] owner would be to violate the Fifth

 Amendment to the Constitution . . . [by] tak[ing] his property for public use without just

 compensation.” 32 Tarrify retains a constitutionally protected property interest in any surplus

 seized property value. 33

           D. Cuyahoga County’s Potential Monell Liability


 30
      Id. at 737.
 31
      Doc. 51 at 8–9.
 32
      United States v. Lawton, 110 U.S. 146, 150 (1884).
 33
      See Freed, 976 F.3d at 736.
                                                 -6-
Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 7 of 11. PageID #: 3772

 Case No. 1:19-cv-2293
 Gwin, J.

          The County also argues that its practice of seizing land without paying any surplus

 value to the owner is expressly authorized and directed by Ohio law, meaning that the

 County is not subject to Monell liability for maintaining an unconstitutional policy or custom.

 This argument fails for at least two reasons.

          First, the County’s relied-upon Ohio Revised Code sections contain permissive rather

 than mandatory language. Ohio Revised Code § 323.78 provides that “a county treasurer

 may elect to invoke the alternative redemption period in any petition for foreclosure of

 abandoned lands” before transferring the seized land to a “municipal corporation, township,

 county, school district, community development corporation, or county land reutilization

 corporation.”

          Notably, Ohio Revised Code § 323.71 always provides a county with the option to

 conduct a traditional foreclosure auction and return excess proceeds to the landowner under

 Ohio Revised Code § 323.73. Here, Ohio law provides Ohio counties several different

 avenues to collect on tax debts.

          Second, even if the County were forced to use section 323.78 to seize land without

 sale, Ohio law does not compel the County to refuse to reimburse the landowner for any

 excess property value. Cuyahoga County therefore chose not to compensate Tarrify for its

 surplus land value. Cuyahoga County’s repeated “deliberate choice from among various

 alternatives” in favor of the more constitutionally suspect alternative route of land seizure

 without compensation subjects the County to Monell liability. 34

          E. Linné’s Expert Report



 34
      Garner v. Memphis Police Dept., 8 F.3d 358, 364 (6th Cir. 1993).
                                                 -7-
Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 8 of 11. PageID #: 3773

 Case No. 1:19-cv-2293
 Gwin, J.

          Finally, the County argues that Plaintiff Tarrify should not be allowed to rely on the

 Linné expert appraisal report to establish the seized property’s fair market value because

 Tarrify presented the report after the expert identification deadline and in response to the

 County’s motion for summary judgment. Federal Rule of Civil Procedure 37(c)(1) provides

 that “[i]f a party fails to provide information or identify a witness . . . the party is not allowed

 to use that information or witness to supply evidence on a motion, at a hearing, or at a trial,

 unless the failure was substantially justified or harmless.”

          The Sixth Circuit considers five factors to determine whether a party’s failure to timely

 identify a witness is substantially justified or harmless: “(1) the surprise to the party against

 whom the evidence would be offered; (2) the ability of that party to cure the surprise; (3) the

 extent to which allowing the evidence would disrupt the trial; (4) the importance of the

 evidence; and (5) the nondisclosing party's explanation for its failure to disclose the

 evidence.” 35

          The first four factors support finding Tarrify’s error harmless or substantially justified.

 Surprise is unlikely here. The County should have anticipated that Tarrify would present a

 traditional appraisal report to establish the value of its property given that the County argued

 that Tarrify should not be allowed to rely on the County Auditor’s property tax valuation.

 Further, any potential surprise has largely been cured. The County has already deposed

 Linné 36 and filed an expert report rebutting Linné’s conclusions. 37




 35
      Howe v. City of Akron, 801 F.3d 718, 747–48 (6th Cir. 2015).
 36
      Doc. 74-2.
 37
      Doc. 75-1; Doc. 75-2.
                                                  -8-
Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 9 of 11. PageID #: 3774

 Case No. 1:19-cv-2293
 Gwin, J.

          For the same reason, allowing Tarrify to rely on Linné’s report will not delay the trial.

 Though trial is currently set to begin on or around February 16, 2021, the trial will necessarily

 be delayed until at least April 5, 2021 under the Court’s January 13, 2021 General Order

 2020-08-05 addressing the COVID-19 pandemic, which vacated all civil or criminal jury trial

 dates on or before April 4, 2021.

          Linné’s expert report is also vital to Tarrify’s claim, especially in light of the Court’s

 December 21, 2020 order finding that the County Auditor’s property tax valuation was not

 admissible to establish Tarrify’s fair market property value. 38 Without Linné’s report, Tarrify

 will be left without fair market value evidence.

          The final factor, Tarrify’s reason for delaying the expert report, is neutral. Plaintiff

 Tarrify bears the burden of establishing the seized property value, 39 and Tarrify could have

 anticipated that the County Auditor’s valuations were inadmissible, given the multitude of

 court decisions reaching that conclusion. 40

          On the other hand, it was clear from Tarrify’s complaint and amended complaint that

 it intended to rely on the auditor’s property tax valuation to establish its property’s fair market

 value. 41 Yet, the County did not argue that the tax valuation was inadmissible for that

 purpose until its July 22 and 23, 2020 class certification and summary judgment filings six

 months after the expert identification deadline. 42 Tarrify then responded at the earliest


 38
      Doc. 77.
 39
      Nat’l Food & Beverage Co. v. United States, 105 Fed. Cl. 679, 691 (2012).
 40
      Valuation for taxation purposes as admissible to show value for other purposes, 39
 A.L.R.2d 209 §2 (surveying nationwide precedent on the question and describing the
 proposition that “assessed valuation is not admissible as evidence of valuation for purposes
 other than taxation” as “overwhelmingly established”).
 41
    Doc. 1 at 6; Doc. 20 at 7.
 42
    Doc. 52 at 15–16; Doc. 55 at 9.
                                              -9-
Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 10 of 11. PageID #: 3775

  Case No. 1:19-cv-2293
  Gwin, J.

  opportunity with additional evidence of fair market value in Linné’s expert appraisal report. 43

  If the County’s property tax valuation were admissible, Linné’s report would be unnecessary.

  The County’s delay in presenting its inadmissibility argument is therefore partially to blame

  for Linné’s delayed report.

         Based on the five Howe factors, the Court finds that Tarrify’s expert appraisal report

  delay was substantially justified or harmless. Accordingly, Tarrify may rely on Linné’s report

  for summary judgment and trial purposes.

         F. A Genuine Issue of Material Fact for Trial Remains.

         The County’s appraisal expert concluded that Tarrify’s property was worth only

  $19,000 when seized. If the jury agrees, Tarrify would not be entitled to recover anything,

  as its $35,000 tax debt exceeded the property’s value. But Tarrify’s expert concluded that

  the property was worth $100,000 when seized. If the jury agrees, Tarrify would be entitled

  to the surplus value.

         The parties naturally take issue with their respective expert reports, but neither expert

  report has been challenged as inadmissible for unreliability. Viewing the evidence and

  drawing all reasonable inferences in the light most favorable to Tarrify, the non-moving

  party, 44 the Court finds that a reasonable jury could return a verdict for Tarrify. Accordingly,

  summary judgment is inappropriate. 45

                                        IV.    CONCLUSION




  43
     Doc. 61-2; Doc. 61-3.
  44
     Rhinehart, 894 F.3d at 735.
  45
     Anderson, 477 U.S. at 248.
                                                -10-
Case: 1:19-cv-02293-JG Doc #: 79 Filed: 01/19/21 11 of 11. PageID #: 3776

  Case No. 1:19-cv-2293
  Gwin, J.

         For the reasons stated, the Court DENIES Cuyahoga County’s summary judgment

  motion. The Court recognizes that the nature of the case has changed following its class

  certification and summary judgment rulings and is aware that Plaintiff has requested leave to

  appeal the Court’s class certification decision.

         Accordingly, the Court grants the parties’ joint motion to stay pending litigation

  deadlines, including the trial date, and stays this case until the Sixth Circuit decides whether

  to accept Tarrify’s appeal. If the Sixth Circuit accepts the appeal, the case is stayed until the

  appeal is resolved. If the Sixth Circuit declines Tarrify’s appeal, the Court will set a status

  conference to revisit the case schedule.

         IT IS SO ORDERED

  Dated: January 19, 2021                              s/    James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




                                                -11-
